



EXHIBIT 10.42


EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is made as of November 28, 2017, by
and among State Auto Financial Corporation, an Ohio corporation (“State Auto
Financial”), State Auto Property and Casualty Insurance Company, an
Iowa-domiciled insurance company (“State Auto P&C”), State Automobile Mutual
Insurance Company, an Ohio-domiciled mutual insurance company (“State Auto
Mutual”), and Michael E. LaRocco (“Executive”). State Auto Financial, State Auto
P&C, State Auto Mutual and each of their respective subsidiaries and affiliates,
present and future, are hereinafter collectively referred to as “State Auto.”
Background Information
WHEREAS, State Auto P&C is the principal operating subsidiary of State Auto
Financial and the employer of record of all employees of State Auto and State
Auto Financial is a majority owned subsidiary of State Auto Mutual, while State
Auto Mutual is the ultimate controlling entity in the State Auto holding company
system; and
WHEREAS, as a result of Executive’s role, as described below, in serving State
Auto Financial, State Auto Mutual and the other State Auto companies, it is
appropriate that this Employment Agreement be entered into among State Auto P&C,
State Auto Financial, State Auto Mutual and Executive; and
WHEREAS, Executive has been serving as the Chief Executive Officer and President
of State Auto pursuant to the terms of an employment agreement, dated March 27,
2015 between the parties (the "Prior Agreement"); and
WHEREAS, State Auto desires to continue to employ Executive as the Chief
Executive Officer and President of State Auto and Executive desires to accept
such continued employment pursuant to the terms of the Agreement; and
WHEREAS, the parties intend that, as of the Commencement Date, as defined below,
the terms of this Agreement shall replace and supersede the terms of the Prior
Agreement.
Statement of Agreement
NOW, THEREFORE, in consideration of such employment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
Article I    Definitions.
Capitalized terms used herein which are not defined herein shall have the
meanings ascribed to such terms in the Executive Change of Control Agreement
November 28, 2017 among State Auto Financial, State Auto P&C, State Auto Mutual
and Executive (the “Executive Agreement”), a copy of the form of which is
attached hereto as Exhibit A and incorporated herein by this reference.
Article II    Actions by State Auto Boards
During the Employment Term, (A) each respective State Auto Board of Directors
and applicable committees thereof shall take such actions as may be necessary or
appropriate to elect Executive to the offices of Chief Executive Officer and
President of such State Auto company; and (B) each respective State Auto Board
of Directors shall take such actions as may be necessary or appropriate to elect
Executive as a director of such State Auto company.
Article III    Employment Duties and Term.
(A)     Duties.
Upon his election to such offices, Executive shall perform the duties of Chief
Executive Officer and President of State Auto as described in the Bylaws or the
Code of Regulations, as applicable, of each State Auto company, as well as such
other duties and services requested or directed by any State Auto Board of
Directors. Executive shall devote his full time and attention and best efforts
to the performance of such duties. Executive shall serve as an





--------------------------------------------------------------------------------





officer of State Auto so long as Executive shall be duly elected by the
respective State Auto Boards of Directors at any time or times during the term
of this Agreement.
(B)    Term.
The term of this Agreement shall be for a period commencing on January 1, 2018
(“Commencement Date”), and ending on December 31, 2021, unless terminated at an
earlier date pursuant to an event described in Article V of this Agreement (the
“Employment Term”).
Article IV    Compensation.
State Auto agrees to pay to Executive and Executive agrees to accept the
following amounts as compensation in full for Executive’s services in any
capacity hereunder or in the performance of other like duties assigned to
Executive by the Board of Directors of State Auto:
(A)    Base Compensation.
At the outset of the Employment Term, State Auto shall pay to Executive a base
salary (the “Base Salary”) in the amount of One Million Forty Thousand Dollars
($1,040,000.00) per year, payable in accordance with State Auto’s general
policies and procedures for payment of compensation to its salaried personnel,
plus such increases in annual base compensation that the Compensation Committee
of the Board of Directors of State Auto Financial (the “STFC Compensation
Committee”) may authorize as provided herein. The compensation of Executive
shall be reviewed by the STFC Compensation Committee no less often than once
each calendar year during the Employment Term and may be increased by the STFC
Compensation Committee as it determines in the good faith exercise of its
business judgment based on such factors as the STFC Compensation Committee deems
appropriate. In no event shall the Base Salary be less than the Base Salary set
forth above; provided, however, that this restriction may be suspended by the
STFC Compensation Committee if the STFC Compensation Committee determines, on
the basis of such commercially reasonable factors as it deems appropriate in the
good faith exercise of its business judgment, that imposing such suspension is
in the best interests of State Auto Financial (“Exigent Circumstances”). Any
reduction or suspension of any portion of Executive’s compensation, bonus or
other payments based upon Exigent Circumstances will not constitute grounds for
a claim by Executive that he has suffered an involuntary Termination Without
Cause (as defined below).
(B)    Short Term Incentive Cash Compensation Plans.
Executive shall participate in the State Auto Financial Corporation short-term
incentive bonus plan in effect as of the Commencement Date or any successor plan
(the “S-T Incentive Plan”) with an incentive bonus target equal to no less than
120% of Executive’s then current Base Salary. It is contemplated that a portion
of the bonus opportunity under the S-T Incentive Plan shall be
“performance-based compensation,” as such term is used in Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), and payable based upon
the achievement of performance goals determined by the STFC Compensation
Committee and any remaining portion of the bonus opportunity shall be payable at
the discretion of the STFC Compensation Committee. Executive’s participation in
the S-T Incentive Plan shall be according to the terms and conditions of such
plan. It is understood and agreed that the S-T Incentive Plan or any similar
cash incentive compensation plan may be amended, suspended, or terminated by
State Auto at any time. It is understood and agreed that the bonus compensation
potential from the S-T Incentive Plan shall not be less than the bonus
compensation potential available to Executive under the S-T Incentive Plan in
effect for Executive on the date of this Agreement, provided that this
restriction may be suspended due to Exigent Circumstances.
(C)    Long Term Incentive Compensation Plan.
Executive shall participate in the State Auto Financial Corporation Long-Term
Incentive Program (the “LTIP”) or any successor plan with an incentive bonus
target equal to no less than 180% of Executive’s current Base Salary. It is
contemplated that the bonus opportunity under the LTIP or any successor plan
shall be “performance-based compensation,” as such term is used in Section
162(m) of the Code, and payable based upon the achievement of peer comparison
and/or other performance goals determined by the STFC Compensation Committee.
Executive’s participation in the LTIP shall be according to the terms and
conditions of the LTIP. It is understood and agreed that the LTIP or any similar
cash incentive compensation plan may be amended, suspended, or terminated by
State Auto at any time. It is understood and agreed that the bonus compensation
potential from the LTIP shall not be less than the





--------------------------------------------------------------------------------





bonus compensation potential available to Executive under the LTIP in effect for
Executive on the date of this Agreement, provided that this restriction may be
suspended due to Exigent Circumstances.
(D)    Special Equity Award.
For calendar year 2018, in addition to any other compensation or benefits, State
Auto will provide Executive with a special equity award in the form of Forty
Thousand (40,000) deferred stock units ("DSU's"). The terms and conditions
applicable to the DSU's will be determined by the STFC Compensation Committee at
the time of their grant. Further, upon termination of Executive's employment
pursuant to any section of Article V, notwithstanding any provision contained in
this Agreement to the contrary, the treatment of the DSU's will be governed bu
the terms of the applicable award agreement.
(E)    Fringe Benefits and Expenses.
During the Employment Term, State Auto will provide Executive with all health
and life insurance coverages, disability programs, tax-qualified retirement
plans, nonqualified deferred compensation plans, equity compensation programs
and such other fringe benefits of employment as State Auto may provide from time
to time to actively employed senior executives of State Auto. Notwithstanding
any provision contained in this Agreement, State Auto may discontinue or
terminate at any time any employee benefit plan, policy or program described in
this Section (E) of Article IV, now existing or hereafter adopted, to the extent
permitted bu the terms of such plan, policy or program and will not be required
to compensate Executive for such discontinuance or termination. In addition,
Executive shall be entitled to reimbursement for all out-of-pocket expenses
incurred by Executive in the performance of his duties hereunder; provided that
such reimbursement shall be in accordance with State Auto’s then existing policy
regarding the same and further provided that no reimbursement shall be made
later than the end of the calendar year following the calendar year in which
such expense was incurred. If such benefits are taxable, State Auto shall ensure
that terms of the benefits will comply with Section 409A of the Code and the
Treasury Regulations and other guidance promulgated or issued thereunder.
(F)    Paid Time Off.
Executive shall be entitled to four weeks of paid vacation and such other
personal absence days as State Auto provides its other employees, or if greater,
Executive shall be entitled to the number of paid time off days to which he is
entitled under the paid time off policies of State Auto applicable to its other
employees.
Article V    Termination.
(A)    Disability.
If during the Employment Term Executive shall be unable to substantially perform
his duties hereunder because of illness or other incapacity constituting a
disability as defined in Section 409A of the Code (referred to hereafter as
“Disability”), and such Disability shall persist for a period of at least six
months in any 12 month period, State Auto shall thereafter have the right, on
not less than 45 days’ written notice to Executive, to terminate Executive’s
employment under this Agreement, in which case the date of Executive’s
separation from service (as defined in Section 409A of the Code) shall be not
less than the 45th day following the date of written notice. In such event, in
addition to any other benefits to which Executive would be entitled, State Auto
shall be obligated to pay Executive his full compensation pursuant to Sections
(A), (B), and (C) of Article IV hereof accruing through the date of such
separation from service and per the terms of the applicable plan or program. A
determination of Disability shall be subject to the certification of a qualified
medical doctor agreed to by State Auto and Executive or, in the event of
Executive’s incapacity to designate a qualified medical doctor, by Executive’s
legal representative. If State Auto and Executive (or his legal representative,
as the case may be) fail to agree upon a qualified medical doctor, each party
shall nominate a qualified medical doctor and the two doctors shall select a
third doctor, who shall make the determination as to Disability. In addition to
the foregoing disability compensation described in this Article V Section (A),
Executive shall continue to receive such health insurance benefits or their
equivalent as he and his spouse receive on the date of Disability, as well as
such group life insurance as Executive has in place on his life, as of the date
of Disability, pursuant to the terms of such plans as are generally made
available to State Auto employees. Executive’s compensation and other benefits
described in Article IV shall be reinstated in full in the event of his return
to employment with State Auto.





--------------------------------------------------------------------------------





(B)     Death.
In the event of Executive’s death during his employment hereunder, in addition
to any other benefits to which any person would be entitled upon Executive’s
death, State Auto shall be obligated to pay Executive’s beneficiary, as
designated on the form attached hereto as Exhibit B (the “Beneficiary”)
Executive’s full compensation pursuant to Section (A) hereof accruing through
the date of his death. In addition, State Auto shall pay the Beneficiary any
amounts accrued to Executive through the date of his death under Sections (B)
and (C) of Article IV in accordance with the terms of the applicable plan or
program.
(C)    Voluntary Termination.
In the even Executive voluntarily terminates his employment without Good Reason,
he shall cease to receive compensation as of the date of such separation from
service, except that to which he may then be entitled under Sections (B) and (C)
of Article IV in accordance with teh terms of the applicable plan or program.
(D)    Termination for Cause.
(1)
In the event that the Boards of Directors of State Auto Mutual, State Auto
Financial and State Auto P&C (collectively, the “Boards”) jointly determine that
this Agreement and Executive’s employment should be terminated for Cause, as
defined in (2) below, Executive shall be entitled to receive payment of any Base
Salary accrued through the date of separation from service. If the Boards decide
to terminate this Agreement as provided in this Section, State Auto will give
Executive 30 days’ advance written notice of its intention to terminate this
Agreement. In the event of a termination for Cause, Executive’s service shall
terminate upon the expiration of the notice period; provided, however, Executive
may be relieved of his duties at the discretion of the Boards on the date the
above described notice is delivered to Executive. It is further understood and
agreed that should Executive dispute the fact that Cause, as defined herein,
exists for such termination, Executive has the right to pursue a claim in
Arbitration under Article X of the Executive Agreement for such benefits that
would otherwise have been due to him under Section (E) of this Article V had he
not been terminated for Cause.

(2)
For purposes of this Section D of Article V, it is understood and agreed that
Cause shall mean the following: (a) the willful and continued failure of
Executive to perform Executive’s duties with State Auto (other than any such
failure resulting from incapacity due to a Disability), after a written demand
for performance is delivered to the Executive by the Boards which specifically
identifies the manner in which the Boards believe that Executive has not
performed Executive’s duties: (b) the willful engaging by Executive in illegal
conduct or gross misconduct which has a material adverse effect on State Auto,
as determined by the Boards; (c) the breach of any provision of Article VII
hereof as determined by the Boards; or (d) the willful failure to comply with
any State Auto code of conduct or code of ethics applicable to Executive, as
determined by the Boards. For purposes of this provision, no act or failure to
act, on the part of Executive, shall be considered “willful” unless it is done,
or omitted to be done, by Executive in bad faith or without reasonable belief
that Executive’s action or omission was in the best interests of State Auto. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Boards or upon the advice of counsel for State Auto, shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of State Auto.

(E)    Involuntary Termination Without Cause or Termination by Executive for
Good Reason.
(1)
In the event that the Boards determine that this Agreement and the employment of
Executive should be terminated before the end of the Employment Term for a
reason other than death, Disability, voluntary separation from service by
Executive, or for Cause (such reason is hereafter referred to as a “Termination
Without Cause”) or, before the end of the Employment Term, Executive terminates
his employment for Good Reason, pursuant to the provisions of subsection (2) of
this Section (E) below (such reason is hereafter referred to as a "Termination
for Good Reason"), subject to the provisions of Section (I) below:

(a)    Executive, or the Beneficiary, shall be entitled to continue to receive
the Base Salary Executive otherwise would have been entitled to receive
(including but not limited to





--------------------------------------------------------------------------------





amounts earned but not paid) had he remained employed for a period of
twenty-four (24) months. Such amounts shall begin to be paid as soon as
practicable after Executive’s separation from service and shall continue for a
period of twenty-four (24) months.
(b)    Executive, or the Beneficiary, shall be entitled to receive a one-year
bonus payment equal to the average of the amount earned under the S-T Incentive
Plan and the LTIP in place for each of the two calendar years immediately
preceding the calendar year in which the Termination Without Cause or
Termination for Good Reason occurs, payable in the form and at the time
specified in such plans.
(c)    Any stock options granted to Executive shall vest on the termination
date, notwithstanding any vesting schedule set forth in any outstanding option
agreements with Executive, and shall be exercisable under the terms of the plan.
(d)    Executive shall be entitled to receive from State Auto an amount equal to
the then current monthly per employee cost of providing State Auto’s health
insurance benefit multiplied by twenty-four (24) months, payable as a single
lump sum payment as soon as practicable after separation from service.
(2)
Executive may resign and terminate the Employment Term and his employment with
State Auto for "Good Reason" upon not less that 60 days prior written notice to
State Auto. For purposes of this Agreement, Executive will have "Good Reason" to
terminate his employment with State Auto if any of the following events occur
without Executive's consent (provided State Auto does not fully cure the effect
of such event within 30 days following its receipt of written notice of such
event from Executive:

(a)    A material diminution in Executive Base Salary for any reason, other than
in connection with either Exigent Circumstances or the termination of
Executive's employment;
(b)    A material diminution in Executive's authority, duties or
responsibilities as set forth in Section (A) of Article III;
(c)
A material change in the geographic location in which Executive must perform
services under this Agreement; or

(d)
Any other action or inaction that constitutes a material breach of this
Agreement

Notwithstanding the foregoing, Good Reason shall cease to exist for an event on
the 90th day following the later of its occurrence or Executive's knowledge
thereof, unless Executive has given State Auto written notice of such event
prior to such date.
(3)
Notwithstanding any provision to the contrary, the payments and benefits due to
Executive under this Section (E) of Article V shall be contingent upon
Executive’s execution of a valid release of State Auto and their respective
officers, directors, agents and employees, from any and all actions, suits,
proceedings, claims and demands relating to Executive’s employment and
Termination Without Cause. Provided such release is executed and not revoked
within any revocation period provided by applicable law, the payment and
benefits due under this Section (E) of Article V shall commence no later than 90
days after Executive’s Termination Without Cause. In the event that the time
period required by applicable law to obtain a valid release (including the
expiration of any revocation period) begins in one calendar year and ends in
another calendar year, notwithstanding the provisions of the previous sentence,
payments and benefits due to Executive under this Section (E) of Article V shall
commence in the second calendar year.

(F)    Change of Control.
In the event that State Auto shall undergo a Change of Control, as defined in
the Executive Agreement, and Executive either incurs a Termination Without Cause
or terminates his employment for Good Reason, as defined in the Executive
Agreement, in lieu of any compensation otherwise provided under this Agreement,
Executive shall be entitled to the benefits described in the Executive
Agreement.





--------------------------------------------------------------------------------





(G)    Expiration of Employment Term.
In the event that the Employment Term expires and is not extended by the
parties, Executive’s employment will terminate at the end of such Employment
Term. In such event, in addition to any other benefits to which Executive would
be entitled, State Auto shall be obligated to pay Executive his full
compensation pursuant to Sections (A), (B) and (C) of Article IV hereof accruing
through the date of such separation from service and per the terms of the
applicable plan or program.
(H)    Mitigation.
In the event that Executive voluntarily terminates his employment, as set forth
in Article V Section (C) herein, or Executive incurs a Termination Without
Cause, as set forth in Article V Section (E) herein, or Executive is terminated
pursuant to a Change of Control, as set forth in Article V Section (F) herein,
Executive shall have no duty to mitigate his damages by seeking other
employment, and State Auto shall not be entitled to set off against amounts
payable hereunder any compensation which he may receive from future employment.
(I)    Specified Employee Delay.
In the event that the sum of any payments under this Agreement are determined
(after the application of all exceptions) to be subject to Section 409A of the
Code and the Executive is a Specified Employee as defined in Section 409A of the
Code, any payments under this Agreement due to a separation from service (as
defined in Section 409A of the Code) shall be delayed until a date that is six
months after the date of separation from service (or, if earlier, the date of
death of the Specified Employee). Payments to which a Specified Employee would
otherwise be entitled during the first six months following the date of
separation from service shall be accumulated and paid as of the first date of
the seventh month following the date of separation from service.
(J)    Resignation from Boards and Offices.
Executive agrees that, upon termination of Executive’s employment for any reason
set forth in this Article V or, if applicable, upon expiration of the Employment
Term, Executive shall immediately resign as a director and officer from all
State Auto companies or their respective successor(s). In addition, in the event
that this Agreement remains in effect during the final calendar year of the
Employment Term, at any time during such calendar year, State Auto reserves the
right to (1) alter all of the Executive’s then current job titles, including
Chief Executive Officer and/or President, as it deems necessary and (2) require
that he resigns as a director from any and all State Auto company Boards. In the
event that State Auto elects to alter Executive’s job title in accordance with
the preceding sentence, Executive will resign immediately from any office, as so
requested by State Auto. Any such alteration in job title and subsequent
resignation as a director or officer as described herein will not constitute
grounds for a claim by Executive that he has suffered an involuntary Termination
Without Cause.
Article VI    Executive’s Rights Under Certain Plans.
Notwithstanding anything contained herein, State Auto agrees that the benefits
provided to Executive herein are not in lieu of any rights and privileges to
which Executive may be entitled as an employee of State Auto under any
retirement, pension, insurance, hospitalization, or other plan which may now or
hereafter be in effect, it being understood that, except to the extent currently
provided in such plans, Executive shall have the same rights and privileges to
participate in such plans or benefits as any other employee of State Auto.
Article VII    Confidentiality Information; Noncompetition Agreement; Clawback
(A)    Confidential Information.
Executive agrees to receive Confidential Information (as defined below) of State
Auto in confidence, and not to disclose to others, assist others in the
application of, or use for his own gain, such information, or any part thereof,
unless and until it has become public knowledge or has come into the possession
of such other or others by legal and equitable means and other than as a result
of disclosure by Executive. Executive further agrees that, upon separation from
service with State Auto, all documents, records, notebooks, and similar
repositories (including electronic formats) containing Confidential Information,
including copies thereof, then in Executive’s possession, whether prepared by
him or others, will be left with State Auto. For purposes of this Article VII,
“Confidential Information” means information disclosed to Executive or known by
State Auto, which is not generally known in the business in





--------------------------------------------------------------------------------





which State Auto is or may become engaged, including, but not limited to,
information about State Auto’s services, trade secrets, financial information,
customer lists, books, records, memoranda, other proprietary information of
State Auto and any other information deemed to be Confidential Information as
determined by the State Auto Mutual Board of Directors Corporate Governance
Guidelines, the State Auto Code of Business Conduct and/or any other applicable
State Auto policy. Executive further agrees that the obligation to maintain
confidentiality created by this Article VII shall continue in effect for the
duration of this Agreement and following the termination of Executive’s service
with State Auto.
(B)    Devotion of Time to Performance of Duties.
Executive further agrees that during the Employment Term he will devote
substantially all of his time and effort to the performance of his duties
hereunder and will refrain from engaging on his own behalf or on the behalf of a
third party in any line of activities or business in which State Auto is or may
become engaged. With the concurrence of the Boards, and subject to the
applicable provisions of the State Auto Mutual Board of Directors Corporate
Governance Guidelines, the State Auto Code of Business Conduct and/or any other
applicable State Auto policy, Executive may serve on the board of directors of
another public company, in addition to the board of directors of State Auto
Financial, if that opportunity presents itself.
(C)    Noncompetition Agreement.
(1)
Executive further agrees that for a period of two years following a separation
from service with State Auto, Executive will not directly or indirectly engage
in the property, casualty or specialty insurance underwriting business or any
other line(s) of business in which State Auto is operating at the time of
Executive’s separation from service as an officer, director, consultant or
employee of an insurer which (a) has direct written premium in excess of $1
billion nationally as of the end of the calendar year immediately preceding
Executive’s separation from service with State Auto, and (b) operates in any
state where State Auto operates.

(2)
Executive also agrees that for a period of two years following a separation from
service, he shall not directly or indirectly hire, solicit for hiring or
otherwise induce any employee of State Auto to leave State Auto’s employment.

(3)
Nothing in this Section (C) shall be construed to prohibit Executive from
owning, directly or indirectly, less than five percent of the securities of any
class of any company listed on a national securities exchange or traded in the
over-the-counter securities market.

(4)
The noncompetition period shall be tolled (i.e., temporarily suspended) during
the period of any violation or attempted violation of this Section by Executive.
State Auto shall provide written notice to Executive of any tolling of the
noncompetition period.

(5)
Notwithstanding the foregoing provisions, in the event Executive voluntarily
separates from service as provided in Section (C) of Article V of the Agreement
above, the provisions of Section (C)(1) of this Article VII shall be limited to
a period of one year following such separation from service.

(D)
Enforcement.

Executive understands that the provisions of Sections (A) and (C) of this
Article VII are an essential element of this Agreement and that State Auto would
not have entered into this Agreement without such Sections being included in it.
Executive acknowledges that Sections (A) and (C) are reasonable and appropriate
in all respects. In the event of any violation or attempted violation of these
Sections, Executive agrees that money damages would not be a sufficient remedy
for State Auto. Accordingly, State Auto shall be entitled to specific
performance and injunctive and other equitable relief for any breach by
Executive of Sections (A) or (C), without any showing of irreparable harm or
damage or the posting of any bond. Such remedies shall not be deemed to be the
exclusive remedies for a breach of these Sections, but shall be in addition to
all other remedies available at law or equity. If any of the provisions of
Sections (A) or (C) shall be held to be unenforceable because of the duration of
such provision, the area covered thereby, or the type of conduct restricted
therein, the parties agree that the court or arbitral body making such
determination shall have the power to modify the duration, geographic area
and/or other terms of such provision to the maximum extent permitted by law and,
as so modified, said provision shall then be enforceable to the maximum extent
permitted by law.





--------------------------------------------------------------------------------





(E)    Forfeiture Events; Clawback Rights.
(1)
The Boards may, in their discretion, require Executive to repay State Auto all
or any portion of the amounts paid as termination benefits provided under
Article V (collectively, the “Termination Benefits”) if:

(a)
Executive violates any non-competition, non-solicitation or confidentiality
covenant applicable to Executive and for the benefit of State Auto, including
such covenants included in this Agreement;

(b)
It is later discovered that Executive engaged in conduct detrimental to State
Auto during the Employment Term which has a material adverse effect on State
Auto as determined by the Board of Directors of State Auto Mutual, in its
discretion. For purposes of this provision, no act or failure to act, on the
part of Executive, shall be considered “detrimental to State Auto” unless it is
done, or omitted to be done, by Executive in bad faith or without reasonable
belief that Executive’s action or omission was in the best interests of State
Auto; or

(c)
(i) The amount of any of the Termination Benefits was calculated based upon the
achievement of certain financial results of State Auto that were subsequently
the subject of a financial statement restatement by State Auto; and

(ii)    The amount of Executive’s Termination Benefits would have been lower
than the amount actually awarded to Executive had the financial results been
properly reported.
Notwithstanding the foregoing, if the Boards determine that Executive engaged in
fraudulent conduct, then the Boards will seek repayment of all Termination
Benefits. This provision shall not be the exclusive remedy of State Auto with
respect to such matters.
(2)
The terms of any compensation recovery or recoupment policy heretofore or
hereafter adopted by the Boards, including any and all amendments thereto (a
“clawback policy”), are hereby incorporated into this Agreement by reference. In
addition to the terms and conditions set forth in this Agreement, Executive
agrees that any amounts payable or paid to Executive under this Agreement shall
be subject to the terms of any clawback policy of the Boards.

Article VIII    Successors.
(A)    As to State Auto.
This Agreement shall inure to the benefit of and be binding upon State Auto, its
successors and assigns, including without limitation, any person, partnership,
or corporation which may acquire voting control of State Auto Financial or all
or substantially all of its assets and business, or which may be a party to any
consolidation, merger, or other transaction that results in a Change of Control
of State Auto Financial or State Auto Mutual.
(B)    As to Executive.
This Agreement shall also inure to the benefit of and be binding on Executive,
the Beneficiary, Executive’s heirs, successors, and legal representatives.
Article IX    Indemnification.
State Auto, as provided for in its Amended and Restated Articles of
Incorporation, its Amended and Restated Bylaws, and its Indemnification
Agreement with Executive, shall indemnify Executive to the full extent of the
general laws of the State of Ohio, now or hereafter in force, including the
advance of expenses under procedures provided by such laws.
Article X    General Provisions.
(A)    Entire Agreement.





--------------------------------------------------------------------------------





This Agreement, together with the Executive Agreement, contains the entire
agreement of the parties hereto with respect to the employment of Executive by
State Auto, and completely supersedes any prior agreements or arrangements
between the parties hereto. The parties hereto agree that this Agreement cannot
be hereafter amended, modified, or supplemented in any respect, except by a
subsequent written agreement signed by both parties hereto. The parties also
agree that this Agreement shall be amended and/or modified as necessary to
comply with Section 409A of the Code or regulations issued thereunder.
(B)    Applicable Law.
This Agreement shall be governed in all respects by the laws of the State of
Ohio, without giving effect to any of its conflict of law provisions.
(C)    Venue.
State Auto and Executive designate the U.S. District Court in Columbus, Ohio as
the exclusive venue for any actions or proceedings relating to this Agreement
and hereby irrevocably consent to such designation and venue; provided such
District Court has jurisdiction with respect to the applicable action or
proceeding. In the event that the U.S. District Court in Columbus, Ohio does not
have jurisdiction with respect to an action or proceeding relating to this
Agreement, State Auto and Executive designate the Court of Common Pleas of
Franklin County, Ohio as the exclusive venue with respect to such action or
proceeding.
(D)    Notices.
All notices under this Agreement shall be in writing and will be duly given if
sent by registered or certified mail to the respective parties to the addresses
set forth below or such other addresses as the parties may hereafter designate
in writing for such purpose:
(1)
If to either State Auto Financial, State Auto P&C or State Auto Mutual, to 518
East Broad Street, Columbus, Ohio 43215, Attention: General Counsel; and

(2)
If to Executive, to the last address on file with State Auto.

(E)     Assignment.
Except as expressly provided herein, neither this Agreement nor any rights,
benefits, or obligations hereunder may be assigned by Executive without the
prior written consent of State Auto Mutual and State Auto Financial.
(F)    Capacity.
(1)
State Auto Financial, State Auto P&C and State Auto Mutual represent and warrant
to Executive that they have the capacity and right to enter into this Agreement
and perform all of their obligations under this Agreement without any
restriction by any agreement, document, restrictive covenant, or otherwise.

(2)
Executive represents and warrants to State Auto Financial, State Auto P&C and
State Auto Mutual that he has the capacity and right to enter into this
Agreement and perform all of his services and other obligations under this
Agreement without any restriction by any agreement, document, restrictive
covenant, or otherwise.

(G)     Waiver.
The failure by a party to exercise or enforce any of the terms or conditions of
this Agreement will not constitute or be deemed a waiver of that party’s rights
hereunder to enforce each and every term of this Agreement. The failure by a
party to insist upon strict performance of any of the terms and provisions
herein will not be deemed a waiver of any subsequent default in the terms or
provisions herein.
(H)    Rights and Remedies Cumulative.
All rights and remedies of the parties hereunder are cumulative.





--------------------------------------------------------------------------------





(I)    Divisibility.
The provisions of this Agreement are divisible. If any such provision shall be
deemed invalid or unenforceable, it shall not affect the applicability or
validity of any other provision of this Agreement, and if any such provision
shall be deemed invalid or unenforceable as to any periods of time, territory,
or business activities, such provision shall be deemed limited to the extent
necessary to render it valid and enforceable.
(J)    Captions and Titles.
Captions and titles have been used in this Agreement only for convenience and in
no way define, limit, or describe the meaning of any Article or any part
thereof.
(K)    Counterparts.
This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together shall constitute one and the
same instrument.
(L)    Section 409A of the Code.
It is intended that this Agreement shall comply with the provisions of Section
409A of the Code and the Treasury regulations relating thereto, or an exemption
to Section 409A of the Code, and payments, rights and benefits may only be made,
satisfied or provided under this Agreement upon an event and in a manner
permitted by Section 409A of the Code, to the extent applicable, so as not to
subject Executive to the payment of taxes and interest under Section 409A of the
Code. In furtherance of this intent, this Agreement shall be interpreted,
operated and administered in a manner consistent with these intentions. Terms
defined in this Agreement shall have the meanings given to such terms under
Section 409A of the Code if and to the extent required in order to comply with
Section 409A of the Code. No payments to be made under this Agreement may be
accelerated or deferred except as specifically permitted under Section 409A of
the Code. To the extent that any regulations or other guidance issued under
Section 409A of the Code would result in the Executive being subject to payment
of additional income taxes or interest under Section 409A of the Code, the
parties agree to amend this Agreement to maintain to the maximum extent
practicable the original intent of this Agreement while avoiding the application
of such taxes or interest under Section 409A of the Code. Any payments that
qualify for the “short-term deferral” exception or another exception under
Section 409A of the Code shall be paid under the applicable exception. For
purposes of the limitations on nonqualified deferred compensation under Section
409A of the Code, each payment of compensation under this Agreement shall be
treated as a separate payment of compensation for purposes of applying the
Section 409A of the Code deferral election rules and the exclusion under Section
409A of the Code for certain short-term deferral amounts. Any amounts payable
solely on account of an involuntary termination shall be excludable from the
requirements of Section 409A of the Code, either as separation pay or as
short-term deferrals to the maximum possible extent. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment
under this Agreement.

























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have signed this Agreement which is effective as
of the Commencement Date.
 
 
State Auto Financial Corporation
 
 
 
 
By
/s/ Robert E. Baker
 
 
Robert E. Baker, Chair of the State Auto Financial Corporation Compensation
Committee
 
 
 
 
 
State Auto Property and Casualty Insurance Company
 
 
 
 
By
/s/ Robert E. Baker
 
 
Robert E. Baker, Chair of the State Auto Financial Corporation Compensation
Committee
 
 
 
 
 
State Automobile Mutual Insurance Company
 
 
 
 
By
/s/ Robert E. Baker
 
 
Robert E. Baker, Chair of the State Automobile Mutual Insurance Company
Compensation Committee
 
 
 
 
 
Executive
 
 
 
 
By
/s/ Michael E. LaRocco
 
 
Michael E. LaRocco








--------------------------------------------------------------------------------







Exhibit A
Executive Agreement





--------------------------------------------------------------------------------









Exhibit B
Beneficiary Designation
In the event of my death, I direct that any amounts due me under this Agreement,
to which this Beneficiary Designation is attached, shall be distributed to the
person designated below. If no beneficiary shall be living to receive such
assets, they shall be paid to the administrator or executor of my
estate.            
Executive:
 
 
 
 
 
/s/ Michael E. LaRocco
 
 
Michael E. LaRocco
 
 
 
 
 
Beneficiary:
Ann LaRocco
 
 
 
 
Relationship to Executive:
Wife
 
 
 
 
 
 
 
 
 
 
 
 
 






